Case 2:15-cr-20652-GCS-DRG ECF No. 1311-1 filed 02/11/19   PageID.17449   Page 1 of
                                      4




                                                       EXHIBIT               A
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-1 filed 02/11/19   PageID.17450   Page 2 of
                                      4
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-1 filed 02/11/19   PageID.17451   Page 3 of
                                      4
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-1 filed 02/11/19   PageID.17452   Page 4 of
                                      4
